Citation Nr: 1131799	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-41 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for ventricular/auricular contractures.

2.  Entitlement to an initial rating greater than 10 percent for service-connected hypertension.

3.  Entitlement to a compensable initial rating for service-connected erectile dysfunction.  

4.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the lumbar spine from September 10, 2004 to June 29, 2009, and greater than 20 percent from June 29, 2009. 

5.  Entitlement to an initial rating greater than 10 percent for left hip arthritis.

6.  Entitlement to an initial rating greater than 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 2003 to September 2004.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of January and October 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Montgomery, Alabama respectively.  Original jurisdiction in this case currently resides only with the RO in Montgomery, Alabama.

Procedural history

In January 2005, the RO awarded the Veteran service connection for lumbar spine degenerative joint disease, left hip arthritis, bilateral plantar fasciitis, and hypertension.  The RO assigned each of these disabilities an initial 10 percent rating, effective September 10, 2004.  In the same decision, the RO also denied the Veteran's service-connection claim for ventricular/auricular contractures.  

Subsequently, in October 2005, the RO awarded the Veteran service connection for erectile dysfunction, and assigned a noncompensable (zero percent) initial rating, also effective September 10, 2004. 

The Veteran disagreed with each of these five initially assigned ratings, as well as with the denial of his service-connection claim for ventricular/auricular contractures.  He perfected a timely appeal as to all six issues.  As will be discussed in more detail below, the Veteran has since withdrawn his appeal as to his hypertension, erectile dysfunction, and contractures claims.   

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Acting Veterans Law Judge (AVLJ) at the Montgomery RO in February 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board notes that during the pendency of his appeal, the RO increased the Veteran's disability rating for his service-connected lumbar spine disability from 10 percent to 20 percent, effective June 29, 2009.  See the RO's August 2009 rating decision.  The Veteran subsequently presented testimony regarding continued problems with his low back at the above-referenced February 2010 hearing.  Based on this testimony, it appears that the Veteran is not completely satisfied with the assignment of this increased 20 percent rating, and desires to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].


FINDINGS OF FACT

1.  At the February 2010 hearing, and in a written statement submitted on the day of the hearing, the Veteran specifically indicated that he wished to withdraw the following appeals: entitlement to service connection ventricular/auricular contractures; entitlement to an initial rating greater than 10 percent for hypertension; and, entitlement to a compensable initial rating for erectile dysfunction.

2.  The evidence of record dated prior to June 29, 2009 indicates that the Veteran's lumbar spine disability was manifested by arthritis with painful motion.  His range of forward flexion was 90 degrees at an October 6, 2004 VA examination.  

3.  The evidence of record dated from June 29, 2009 to the present day indicates that the Veteran's lumbar spine disability is manifested by pain, weakness and limitation of motion.  His range of forward flexion was 60 degrees at a June 29, 2009 VA examination.  Ankylosis is not demonstrated at any time during the appeal period.

4.  The evidence of record indicates that the Veteran's left hip arthritis is manifested by pain, instability, weakness, and limitation of motion.  His range of flexion and abduction was 90 degrees and 30 degrees respectively, at a June 2009 VA examination.  

5.  The evidence of record dated prior to June 29, 2009 indicates that the Veteran's bilateral plantar fasciitis was manifested by mild pain on manipulation and use, with no significant loss of function.

6.  The evidence of record dated from June 29, 2009 to the present day indicates that the Veteran's left foot plantar fasciitis is manifested by symptomatology and functional impairment that are moderately severe.

7.  The evidence of record dated from June 29, 2009 to the present day indicates that the Veteran's right foot plantar fasciitis is manifested by symptomatology and functional impairment that are moderately severe.

8.  The evidence does not show that the Veteran's service-connected lumbar spine, left hip, and left and right foot disabilities are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his ventricular/auricular contractures, hypertension, and erectile dysfunction claims.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2010).

2.  For the period prior to June 29, 2009, the criteria for the assignment of an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010, 5003, and 5242.

3.  For the period from June 29, 2009 to the present day, the criteria for the assignment of a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003, and 5242.

4.  The criteria for the assignment of an initial disability rating in excess of 10 percent for left hip arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010, 5003, 5252, and 5253.

5.  For the period prior to June 29, 2009, the criteria for the assignment of an initial disability rating in excess of 10 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5284.

6.  The criteria for an evaluation of 20 percent for left plantar fasciitis have been met, effective June 29, 2009 to the present day.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5276 and 5284 (2010).

7.  The criteria for an evaluation of 20 percent for right plantar fasciitis have been met, effective June 29, 2009 to the present day.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5276 and 5284 (2010).
8.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  Regulations also require VA to notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

With respect to the Veteran's initial rating claims for hypertension and erectile dysfunction, as well as his service-connection claim for ventricular/auricular contractures, the Veteran has withdrawn these claims from appellate status, and they will be dismissed below.

With respect to the Veteran's remaining initial rating claims for his service-connected lumbar spine, left hip, and bilateral plantar fasciitis disabilities, the Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for lumbar spine degenerative joint disease, left hip arthritis, and bilateral plantar fasciitis has already been granted, VA's VCAA notice obligations with respect to the issues of entitlement to a higher initial evaluations for these disabilities are fully satisfied, and any defect in the notice is not prejudicial.         See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].  

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records and post-service VA and private treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, that are relevant to the claims currently on appeal.  At the February 2010 hearing, the Veteran's representative specified that any outstanding private treatment records that may exist either pertain to the issues that the Veteran has withdrawn, or are not otherwise relevant.  See the February 2010 hearing transcript, pages 21 and 22.  The undersigned notified the Veteran at the hearing that if he wished to submit additional private records, he may.  The Veteran has not submitted any additional evidence since the February 2010 hearing. 

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  During the pendency of the appeal, the Veteran was afforded a VA general examination in October 2004, and VA foot, joint, and spine exams in June 2009.  These examination reports reflect that each examiner reviewed, or was made aware of the Veteran's prior medical history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered diagnoses and assessments consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions as to the Veteran's claims has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board acknowledges that the Veteran's last VA examinations took place over two years ago in June 2009.  Additionally, the Board recognizes that, in correspondence dated September 28, 2009, the Veteran indicated [without any explanation or specificity] that his "condition continues to deteriorate."  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  However, in this case, the evidence of record dated subsequent to the June 2009 VA examinations [in the form of VA treatment records and the Veteran's own February 2010 hearing testimony] does not reflect that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined. 

The Board does not believe that the medical evidence of record in this case is too old to adequately evaluate the Veteran.  See VAOPGCPREC 11-95 [a claim need not be remanded solely because of the passage of time when an otherwise adequate VA examination was conducted; see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination is not warranted based on the mere passage of time].  There appears to be ample medical evidence already of record.  Additionally, the Veteran's February 2010 hearing testimony regarding the severity of his current symptomatology appears consistent with what he reported to VA examiners in 2009.  Because the Veteran has neither submitted any medical evidence indicating a change in severity, nor any additional statements indicating that he has even sought additional medical treatment for his claimed disabilities within the last two years, the Board finds that additional VA examinations are not required.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  As noted above, the Veteran testified before the undersigned at a February 2010 hearing.  Accordingly, the Board will address the claims on appeal.


Dismissal of ventricular/auricular contractures, hypertension, and erectile dysfunction claims

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.         See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2010).

Analysis

In this case, the Veteran has perfected an appeal as to the following claims: entitlement to service connection for ventricular/auricular contractures; entitlement to an initial rating greater than 10 percent for hypertension; and, entitlement to a compensable initial rating for erectile dysfunction.  As noted above however, the Veteran specified that he wished to withdraw these appeals at the February 2010 hearing.  See the February 2010 hearing transcript, page 2.  This request to withdraw was also made in writing in a statement submitted at the February 2010 hearing.  

The Board therefore finds that the Veteran's withdrawal request qualifies as a valid withdrawal of the above-referenced perfected appeals.  See 38 C.F.R. § 20.204 (2010).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these issues.  The matters are dismissed.


Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the lumbar spine from September 10, 2004 to June 29, 2009, and greater than 20 percent from June 29, 2009

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The RO has rated the Veteran's lumbar spine disability under Diagnostic Codes 5237 [lumbosacral strain]-5010 [arthritis].  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The recent VA examination does not reflect a current diagnosis of lumbosacral strain.  Rather, the record shows a current diagnosis of degenerative joint disease of the lumbar spine.  See the June 2009 VA examiner's report, page 18.  The medical evidence of record indicates that the Veteran's lumbar spine disability is primarily manifested by pain and limitation of motion.  Thus, rating the Veteran's disability under Diagnostic Codes 5010 and 5242 [degenerative arthritis of the spine] is more appropriate in this case, than rating the same under Diagnostic Code 5237.  In any event, all disorders of the spine, with the exception of intervertebral disc syndrome, are rated under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has considered rating the Veteran's lumbosacral spine disability under Diagnostic Code 5243, which provides rating criteria for intervertebral disc syndrome.  Intervertebral disc syndrome may be rated under the General Rating Formula for Diseases and Injuries of the Spine, or alternatively rated under the Formula for rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The formula for intervertebral disc syndrome, however, requires incapacitating episodes, with bed rest as prescribed by a physician.  See Note (1).  In this case, although the Veteran reports incapacitating episodes lasting one to two days, seven times a year, the medical evidence does not reflect, nor does the Veteran contend, that these episodes included medically prescribed bed rest.  In any event, the June 2009 VA examiner specifically reported that the Veteran's reported incapacitating episodes are not due to intervertebral disc syndrome, and the Veteran has never been so diagnosed.  See the June 2009 VA examiner's report, page 18.  
Thus, with respect to the current schedular criteria the Veteran's service-connected lumbar spine disability [degenerative joint disease] will be rated using only Diagnostic Code 5010, and the General Rating Formula for Diseases and Injuries of the Spine.

Diagnostic Code 5010 directs that traumatic arthritis substantiated by x-ray findings should be rated as degenerative arthritis [Diagnostic Code 5003].  Under Diagnostic Code 5003, arthritis of a major joint is rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2010).  Thus, arthritis of the lumbar spine is rated based on limitation of motion under Diagnostic Code 5242.  Where the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  

As noted above, all spine disabilities rated under Diagnostic Codes 5235-5242 are rated under the General Rating Formula for Diseases and Injuries of the Spine.  The current schedular criteria under this General Rating Formula provides as follows:  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2010).

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71, Plate V (2010) as well as Note (2) to the General Rating Formula for Diseases and Injuries of the Spine.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R.    § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2010). Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010). The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).

Analysis

The Veteran's lumbar spine disability is currently rated 20 percent disabling.  As noted above, a 40 percent rating is warranted for flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Higher ratings of 50 or 100 percent require at the very least, unfavorable ankylosis of the thoracolumbar spine.  

With respect to the Veteran's range of motion (ROM), the Veteran exhibited the following ranges at the June 2009 VA examination:

Movement
Normal ROM
ROM in degrees
Flexion
0 to 90 degrees
0 to 60
Extension
0 to 30 degrees
0 to 10
R lateral flexion
0 to 30 degrees
0 to 15
  L lateral flexion
0 to 30 degrees
0 to 15
R lateral rotation
0 to 30 degrees 
0 to 15
L lateral flexion
0 to 30 degrees 
0 to 15

Because recent range of motion testing demonstrates that the Veteran can flex, extend and rotate his spine in all directions, the Veteran's lumbar spine is clearly not ankylosed.  "Ankylosis" is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Because the General Rating Formula requires ankylosis of the lumbar spine for the assignment of either a 50 or 100 percent disability rating, such may not be awarded in this case.  

Range of motion testing also shows that the Veteran has forward flexion to 60 degrees.  Such limitation of motion corresponds to a 20 percent rating under the General Rating Formula; it manifestly does not approximate the level of disability required for the assignment of a 40 percent rating, which requires forward flexion no greater than 30 degrees.  Cf. 38 C.F.R. § 4.7 [where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned].  Because the Veteran has not been shown to have forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, the Veteran has not met the criteria for the assignment of a disability rating in excess of 20 percent for his service-connected lumbar spine disability under the General Rating Formula.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating and no higher.  

In this regard, the Board observes that the Veteran has complained of low back pain on motion, weakness and stiffness, with occasional radiating pain down the left lower extremity on numerous occasions.  See, e.g., the June 2009 VA examiner's report, pages 13 and 14; see also the February 2010 hearing transcript, page 5 [also noting that he intermittently wears a back brace].  The Board finds the Veteran's descriptions of his own low back symptomatology both competent and credible.  Nevertheless, at the Veteran's most recent June 2009 VA examination, the Veteran was able to forward flex to 60 degrees, which is at the very top of the range considered for a 20 percent rating under the General Rating Formula discussed above.  Although the VA examiner did note that the Veteran had pain upon repetitive motion, there is no indication in the VA examiner's report, or in any other treatment report of record, that the Veteran's pain causes 50 percent more limitation in motion of the spine, bringing forward flexion to 30 degrees or less, as is required for the assignment of the next highest disability rating [40 percent] under the General Rating Formula.  Indeed, the VA examiner observed that there was no additional limitation after three repetitions of range of motion, and that the Veteran experiences no flare-ups of spinal conditions.  See the June 2009 VA examiner's report, pages 14 and 18.  

Thus, while it is clear that the Veteran experiences some function loss due to his pain, weakness and stiffness, such loss does not closely approximate the criteria contemplated by the assignment of a higher disability rating [40 percent] under 38 C.F.R. §§ 4.40 and 4.45.  The Board adds that a 30 percent rating for disabilities of the lumbar spine does not exist, and is therefore unavailable for assignment under the General Rating Formula.  

The Board has also considered whether a separate disability rating would be appropriate for neurological findings under the diagnostic codes pertinent to rating neurological disorders.  Indeed, Note (1) under the General Rating Formula directs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See Bierman v. Brown, 6 Vet. App. 125 (1994); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) [separate disabilities arising from a single disease entity are to be rated separately].

As noted above, the Veteran complains of low back pain and tightness that radiates down his left leg.  Significantly however, no specific neurologic impairment or resulting functional loss has been identified in the evidence.  Indeed, neurological examination of the Veteran's lower extremities at the June 2009 VA examination revealed motor, sensory, and reflex function of the lower extremities all within normal limits.  See the June 2009 VA examiner's report, pages 15-17 [noting motor function of 5/5 at all points, sensory function of 2/2 for vibration, pain, light touch and position, and reflex function at normal (2+) in the deep tendon reflexes at the knees and ankles].  The VA examiner acknowledged the Veteran's complaints of radiating left leg pain, but pertinently did not diagnose the Veteran with any underlying separate neurological disorder.  

Although the record does in fact indicate that the Veteran experiences radiating pain down his left leg, there has been identified no neurological pathology which is consistent with a separate compensable neurological disability.  As such, the evidence of record does not reflect that any other additional neurological deficiency exists that would warrant the assignment of a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.   
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

In this case, the RO has already assigned staged ratings.  Indeed, the Veteran's lumbar spine degenerative joint disease has been assigned a 10 percent rating since the effective date of service connection, September 10, 2004, and a 20 percent rating since June 29, 2009, the date of the Veteran's June 2009 VA examination.  The Board will review the medical history in order to determine whether these ratings and stages are correct.

Notably, the Veteran underwent a VA examination in October 2004, where degenerative joint disease of the lumbar spine was diagnosed.  Pertinently, the VA examiner assessed the Veteran's spine disability at the time as "mild disability secondary to pain with no significant loss of function."  Range of motion testing elicited the following results:

Movement
Normal ROM
ROM in degrees
Flexion
0 to 90 degrees
0 to 90
Extension
0 to 30 degrees
0 to 30
R lateral flexion
0 to 30 degrees
0 to 30
  L lateral flexion
0 to 30 degrees
0 to 30
R lateral rotation
0 to 30 degrees 
0 to 30
L lateral flexion
0 to 30 degrees 
0 to 30

See the October 2004 VA examiner's report, pages 3 and 4.

Private treatment records dated in April 2005 do not contradict these findings.  They show complaints of pain but are negative for range of motion testing or findings of functional loss.  Similarly, in statements made in April and December 2005, the  Veteran indicated painful movement in the morning when he gets out of bed.  The RO assigned an initial rating of 10 percent based on x-ray evidence of arthritis with painful motion.  

Although the Board in no way doubts that the Veteran's lumbar spine disability worsened in severity over time, the evidence of record does not demonstrate that the disability was so severe as to warrant a disability rating higher than 10 percent until the date of the June 2009 VA examination, specifically June 29, 2009.  As noted above, the Veteran was only able to forward flex to 60 degrees at this examination, warranting the assignment of a 20 percent rating under the General Rating Formula.  The Veteran has not met the criteria for a rating higher than the currently assigned 20 percent at any time under consideration.

Based on the record, the Board finds that an initial 10 percent disability rating was properly assigned from the effective date of service connection, September 10, 2004 to June 29, 2009, and that a 20 percent rating was appropriately assigned, effective June 29, 2009 based on evidence of worsened limitation of motion at the June 2009 VA examination.  Additional stages other than what the RO has already assigned are not warranted in this case.

In the interest of economy, the Board will address the matter of referral of the Veteran's service-connected disabilities for consideration of an extraschedular rating in a common discussion below.


Entitlement to an initial rating greater than 10 percent for left hip arthritis

Relevant law and regulations

The Veteran's current left hip disability, left hip arthritis, is rated under diagnostic code 5010 [arthritis].  As noted above, Diagnostic Code 5010 directs that traumatic arthritis substantiated by x-ray findings should be rated as degenerative arthritis [Diagnostic Code 5003].  

Recent x-ray results show that the Veteran now has "advanced degenerative arthritis of the left hip without acute fracture."  See the Veteran's June 29, 2009 VA radiology report.  Diagnostic Code 5003 indicates that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  As above, where, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Id.  The Board observes that the Veteran's hip is a major joint for VA purposes.  See 38 C.F.R. § 4.69 (2010) [a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major].

Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. The general rating schedules for limitation of motion of the hip are 38 C.F.R.          § 4.71a, Diagnostic Codes 5251, 5252 and 5253.

Diagnostic Code 5251 provides a maximum 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.  The Board notes that use of this diagnostic code would not avail the Veteran, as he is already in receipt of a 10 percent rating.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 20 percent rating is assigned for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is assigned for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is assigned for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.             38 C.F.R. § 4.71a.

The Board has considered rating the Veteran's hip disabilities under other Diagnostic Codes pertaining to hip and thigh disabilities.  However, Diagnostic Codes 5250 [ankylosis of the hip], 5254 [flail joint], and 5255 [impairment of the femur] are not for application in this case, as the evidence of record clearly shows that the Veteran's left hip is not ankylosed, nor does the Veteran have flail joint, fracture of the shaft, anatomical neck, or surgical neck of the femur, or malunion of the femur.  

Accordingly, the Board finds that Diagnostic Codes 5252 and 5253 are the most appropriate in this case, as they pertain to the Veteran's specific disability and symptomatology from which the Veteran currently suffers [degenerative arthritis and limitation of motion].
Analysis

The Veteran's hip disability is currently rated 10 percent disabling.  As noted above, a 20 percent rating is warranted for flexion of the hip limited to 30 degrees or less under Diagnostic Code 5252.  Higher ratings of 30 or 40 percent are available under this code if the Veteran's hip flexion is limited to 20 or 10 degrees respectfully.  

A 20 percent rating is also warranted under Diagnostic Code 5253 if abduction is lost beyond 10 degrees.  

With respect to the Veteran's range of motion (ROM), the Veteran exhibited the following ranges at the June 2009 VA examination:

Movement
Normal ROM
ROM in degrees
Left Flexion
0 to 125 degrees
0 to 90 
Left Abduction
0 to 45 degrees
0 to 30

The Veteran was also noted to have left extension of 0 to 30 degrees, and was able to cross his left leg over his right, and toe-out greater than 15 degrees.

Because the Veteran is able to flex his left hip to 90 degrees and abduct to 30 degrees, albeit with pain, the limitation of left hip movement exhibited by the Veteran is not so significantly impaired or limited as to indicate a compensable evaluation under either Diagnostic Code 5252 or 5253.  Crucially however, where x-ray evidence of degenerative arthritis is presented, but the loss of range of motion is noncompensable, a 10 percent disability rating will be assigned.  So it is in this case.  Accordingly, an increased disability rating is not warranted.

As with the Veteran's lumbar spine disability above, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca as they pertain to the Veteran's left hip disability.  After reviewing the record, the Board believes an increased evaluation for the Veteran's left hip disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating and no higher.  

The Veteran has clearly articulated that he experiences constant left hip pain, weakness, stiffness, and instability.  The Veteran occasionally walks with a cane, has an antalgic gait, can stand for at most 30 minutes, and is able to walk more than a quarter mile, but less than a full mile.  See the June 2009 VA examiner's report, page 10; see also the February 2010 hearing transcript, page 8.  As above, the Board finds no reason to disbelieve the Veteran's subjective complaints.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Nevertheless, at the Veteran's most recent June 2009 VA examination, the Veteran was able to flex his left hip to 90 degrees, which is 60 degrees greater than limitation of flexion considered for the next higher rating [20 percent] under Diagnostic Code 5252.  Similarly, the Veteran could abduct to 30 degrees, which is 20 degrees greater than the limits considered for a 20 percent rating under Diagnostic Code 5253.  Although the VA examiner did note that the Veteran experienced pain upon repetitive motion, there is no objective indication in the VA examiner's report, or in any other treatment report of record, that the Veteran's pain, weakness, fatigue, or instability causes additional limitation of function of the left hip, bringing flexion to 30 degrees or less, or abduction to 10 degrees or less, as is required for the assignment of the next highest disability rating [20 percent] under Codes 5252 and 5253.  Indeed, the June 2009 VA examiner pertinently observed that there was no additional limitation after three repetitions of range of motion.  See the June 2009 VA examiner's report, pages 14 and 18.  

The Board recognizes the Veteran's own report that he experiences left hip flare-ups every two to three weeks, or in bad weather, that reduce his left hip limitation of motion or other functional impairment by "50%".  See the June 2009 VA examiner's report, page 10.  Even if such is the case, and even if the Board were to accordingly adjust the Veteran's current ranges of motion from 90 degrees of flexion to 45 degrees, and 30 degrees of abduction to 15, such limitations still fail to closely approximate the criteria contemplated by the assignment of higher disability ratings under Diagnostic Codes 5252 and 5253.  The Board adds that although the Veteran is competent to report diminished functionality during a time of flare-up, the objective evidence of record, to include the June 2009 VA examiner's observations, fails to reflect that the Veteran has ever sought or required medical treatment because of a flare-up of his hip.  The Veteran specifically testified that his treatment regimen for pain consists only of ibuprofen.  See the February 2010 hearing transcript, page 4.

Thus, while it is clear that the Veteran experiences some function loss due to his left hip pain, instability, weakness and stiffness, with additional loss during flare-ups, such loss does not closely approximate the criteria contemplated by the assignment of a higher disability rating [20 percent] under Diagnostic Codes 5252 or 5253.  Entitlement to a disability rating greater than 10 percent rating is therefore not warranted under DeLuca.

As noted above, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Unlike as with the Veteran's lumbar spine disability, staged ratings for the Veteran's left hip disability have not already been assigned by the RO.  Indeed, the Veteran's left hip arthritis has been assigned a 10 percent rating since the effective date of service connection, September 10, 2004, to the present day.  

The medical and lay evidence of record shows that throughout the appeal period the Veteran's left hip has remained stable, manifesting predominantly in pain but full range of motion, with worsened symptomatology during bad weather.  See the October 2004 VA examiner's report, page 2.  Although it appears that the Veteran has developed a limp and some hip instability since his original evaluation in October 2004, as discussed in detail above, such additional symptomatology has not become severe at any time during the period under consideration to warrant the assignment of a disability rating greater than the currently-assigned 10 percent rating.  Accordingly, staged ratings for the Veteran's left hip disability are not applicable.

As noted above, the Board will address the matter of referral of the Veteran's service-connected disabilities for consideration of an extraschedular rating in a common discussion below.


Entitlement to an initial rating greater than 10 percent for
bilateral plantar fasciitis

The Veteran is currently service-connected for bilateral plantar fasciitis, which is a disability that is not listed under VA's rating schedule.  Where the particular service-connected disability is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2010).  In this connection, the RO assigned the Veteran's bilateral plantar fasciitis an initial 10 percent rating, as analogous to acquired flatfoot under Diagnostic Code 5276.  This 10 percent rating contemplates moderate disability with weight-bearing over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, bilateral or unilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5276, a higher evaluation of 30 percent is assigned for severe bilateral acquired flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated an indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

The Board has considered whether other diagnostic codes are appropriate for application in this case.  Notably however, the Veteran has not been assessed with weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion of tarsal or metatarsal bones.  Thus, Diagnostic Codes 5277-5283 are not for application.  

Diagnostic Code 5284 [foot injuries, other] is, in essence, a "catch-all" provision which is intended to cover a variety of foot disabilities.  See VAOPGCPREC 9-98 (August 14, 1998).  In this connection, the Board will also consider rating the Veteran's service-connected plantar fasciitis under Diagnostic Code 5284, which provides for a 30 percent rating for severe disability, a 20 percent rating for moderately severe disability, and a 10 percent rating for moderate disability.  The Note following this criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling.  

The words "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).  

Analysis

The Board initially notes that the medical evidence demonstrates that the Veteran has additional foot disabilities in addition to plantar fasciitis, to include flat feet, enthesophytes at the plantar and posterior calcaneus, and gout.  See the October 2004 VA examiner's report, page 3; the June 29, 2009 VA radiology report; and the Veteran's July 14, 2009 VA Primary Care Outpatient Note, respectively.  These other foot disabilities have not been service-connected.

The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In the instant case, the medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's nonservice-connected foot disabilities versus those caused by his service-connected bilateral plantar fasciitis.  Resolving all doubt in the Veteran's favor, the Board will accordingly consider all of the Veteran's symptoms to be related to his service-connected plantar fasciitis in the adjudication of this claim.  

As noted above, the RO awarded the Veteran an initial 10 percent disability rating for his bilateral plantar fasciitis in July 2005 under Diagnostic Code 5276.  This rating is effective September 10, 2004, which is the first day after the Veteran's release from active duty.  

The evidence of record demonstrates that from September 10, 2004 to June 29, 2009 [the Veteran's most recent VA examination], the Veteran's foot problems only manifested in "mild disability secondary to pain with no significant loss of function."  See the Veteran's October 2004 VA examiner's report, pages 3 and 4.  At this October 2004 examination, the Veteran reported he had bilateral foot pain, which irritated his feet when he walked or when he had to wear hard-soled shoes.  The Veteran noted that "if he wears comfortable shoes with good padding and takes Indocin he has no problems with this."  Pertinently, there were no additional limitations, callosities, breakdown or unusual shoe wear noted at that time.            Id. at page 2.  Although private treatment reports dated subsequent to this exam [but before the June 29, 2009 exam] note treatment for ongoing foot pain, no record demonstrates significant objective worsening in severity.  

On January 29, 2009, the Veteran appeared for a VA foot examination.  At this examination, the Veteran clearly articulated a worsening in severity in foot pain.  Indeed, he specified that he could hardly walk due to pain in both heels.  He reported that he could only stand from 15-30 minutes, and could only walk between 1/4 mile and 1 mile.  His insoles are only partially effective in alleviating pain, and the Veteran reported symptoms of pain, stiffness, fatigability, weakness, and lack of endurance in the heel.  See the June 2009 VA examiner's report, pages 1-3.  

Less than one month later, the Veteran sought treatment at the VA for continued throbbing foot pain.  See the Veteran's July 14, 2009 VA Pain Medicine Outpatient Note.  Significantly, the VA physician indicated that the Veteran's foot pain manifested in "moderate" impact in the Veteran's ability to do household chores and to drive, and "severe" impact on the Veteran's ability to walk, to sleep, on his sex life, his social life, his employment, his appetite, and his mood.  Id.  At the February 2010 hearing, the Veteran similarly noted that the pain in his feet is constant and sharp, requiring the use of a brace and insoles for comfort.               See the February 2010 hearing transcript, pages 17 and 18.

As noted above, under Diagnostic Code 5276, a higher evaluation of 30 percent is assigned for severe bilateral acquired flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated an indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

Although the Veteran clearly has pain on manipulation of his feet, the objective evidence of record has not demonstrated at any time during the entirety of the appeal period that the Veteran's foot disorder manifested in any marked deformity of either foot [to include pronation or abduction], swelling on use, or callosities.  See October 2004 and June 2009 VA examination reports.  Additionally, marked pronation, extreme tenderness of plantar surfaces, and inward displacement and severe spasm of the tendo achillis is also not evident in the medical evidence.  As noted above, the Veteran does in fact receive, at the very least, partial relief from foot pain when he uses a brace or insoles.  

Based on the above, the Board believes that the Veteran's foot symptomatology most closely approximates the criteria required for the currently-assigned 10 percent rating under Diagnostic Code 5276, and no higher.  38 C.F.R. § 4.7 (2010).  Thus, when applying this code alone, a higher initial rating, or subsequently staged ratings are not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Diagnostic Code 5284, on the other hand, provides for a 30 percent rating for severe disability, a 20 percent rating for moderately severe disability, and a 10 percent rating for moderate disability.  As discussed above, the Veteran's foot disability was specifically determined to be "mild" in severity, with no significant loss of function at the October 2004 VA examination.  There was no swelling noted, nor patterns of abnormal weight bearing shown.  There did not appear to be a change in the character of pain the Veteran was experiencing.  The evidence does not demonstrate any worsening of severity until the June 29, 2009 VA examination.  Thus, for the time period between September 10, 2004 to June 29, 2009, a compensable rating under Diagnostic Code 5284 is not for application.  Indeed, the currently-assigned 10 percent rating under Diagnostic Code 5276 is more advantageous to the Veteran for this time interval.

For the time period from June 29, 2009 to the present day however, the Board believes that the Veteran would be better served if his right and left foot plantar fasciitis were rated under Diagnostic Code 5284, rather than as analogous to flatfeet under Diagnostic Code 5276.  Indeed, both the June 2009 VA examiner's report and the Veteran's subsequent July 2009 VA treatment report clearly demonstrate that the Veteran's foot pain increased in severity in ways not sufficiently contemplated by the diagnostic criteria listed in Code 5276.  Particularly, the Veteran still did not experience swelling, callosities, or marked deformity.  Rather, his pain on use changed and increased to throbbing and sharp pains, substantially interfering with his ability to function. 

Because Diagnostic Code 5276 is not predicated on a limited range of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 [pertaining to functional loss due to pain, fatigability, etc.], are not for application when rating under that code.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   In contrast, VA's General Counsel has specifically held that disabilities rated under Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under sections 4.40 and 4.45.  See VAOPGCPREC 9-98 (August 14, 1998).

The Board adds that Diagnostic Code 5276 provides only for one single disability rating, even if a veteran's foot disability is bilateral.  Diagnostic Code 5284 however allows for the assignment of two separate ratings, one for each foot, if appropriate.  

In this connection, and for the reasons discussed above, the Board believes that the Veteran's initial single 10 percent disability rating under Diagnostic Code 5276 should be continued up to June 29, 2009.  As such, entitlement to an initial rating greater than 10 percent for service-connected bilateral plantar fasciitis must be denied.  However, for the period from June 29, 2009 to the present day, the Board believes the assignment of two separate 20 percent ratings is warranted [one for each foot] to reflect "moderately severe" disability under Diagnostic Code 5284.  

As discussed above, the Veteran's June 29, 2009 examination report and his July 14, 2009 VA treatment record clearly demonstrate that the Veteran experienced worsened throbbing foot pain that manifested in increased functional impairment, to include "moderate" impact in the Veteran's ability to do household chores and to drive, and "severe" impact on the Veteran's ability to walk, to sleep, on his sex life, his social life, his employment, his appetite, and his mood.  The Board finds the Veteran's hearing testimony regarding his foot pain, fatigue and weakness both competent and credible.  The Veteran's subjective descriptions of functional impairment due to pain are confirmed by the objective evidence of record, and separate and increased ratings are warranted as of June 29, 2009 under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.

The evidence of record does not demonstrate that the Veteran's right and left foot plantar fasciitis manifest in "severe" disability, warranting the assignment of two 30 percent ratings under Diagnostic Code 5284.  As noted above, the Veteran does in fact get partial relief from his foot pain when he uses braces or insoles.  See the February 2010 hearing transcript [noting that the brace and insoles "help me out a lot"].  Although the Veteran's ability to stand and walk is impaired, he is ambulatory, and can at the very least stand for 15 minutes and walk a quarter mile before having to stop.  Further, the objective medical evidence does not reflect that the Veteran's disability manifests in additional foot deformity such as pronation or abduction.  

The Board adds that there is no evidence, lay or medical, indicating that the Veteran has lost the use of either foot.  Indeed, the Veteran does not so contend.  Thus 40 percent ratings under Diagnostic Code 5284 are also not warranted.

In sum, the Board finds that the RO appropriately rated the Veteran's bilateral foot plantar fasciitis 10 percent disabling under Diagnostic Code 5276, effective September 10, 2004.  Thus, an initial rating greater than 10 percent is denied.  The Board nevertheless believes staged ratings are warranted in this case.  For the reasons discussed in detail above, the Veteran's 10 percent single disability rating under Code 5276 should be discontinued as of June 29, 2009, and two separate 20 percent ratings should be assigned, one for each foot, effective from June 29, 2009 to the present day.  To this extent only, the appeal is granted.


Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected lumbar spine, left hip, or right and left foot disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for spine disorders, hip disorders, and foot disorders shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to include painful and limited motion of the lumbar spine and left hip, as well as moderately severe disability caused by left and right foot plantar fasciitis.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the Veteran's service-connected lumbar spine, left hip, and right and left foot disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record reflects that the Veteran is currently working, and the Veteran has not alleged that he cannot work because of his disabilities.  Although the Veteran's July 14, 2009 VA Outpatient Treatment Note indicates that the Veteran's foot disability has a "severe" impact on employment, the Veteran specifically testified at the February 2010 hearing that he has a "[v]ery accommodating job," where if he needs help, he can get help, and where he can sit and stand as necessary.  See the February 2010 hearing transcript, page 14.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record.


ORDER

The appeal of entitlement to service connection for ventricular/auricular contractures is dismissed.

The appeal of entitlement to an initial rating greater than 10 percent for service-connected hypertension is dismissed.

The appeal of entitlement to an initial compensable disability rating for erectile dysfunction is dismissed.      

For the period prior to June 29, 2009, entitlement to an initial rating greater than 10 percent for service-connected degenerative joint disease of the lumbar spine is denied.

For the period from June 29, 2009 to the present day, entitlement to a rating greater than 20 percent for service-connected degenerative joint disease of the lumbar spine is denied.

Entitlement to an initial rating greater than 10 percent for service-connected left hip arthritis is denied.

Entitlement to an initial rating greater than 10 percent for service-connected bilateral fasciitis prior to June 29, 2009 is denied.

Entitlement to a 20 percent rating for left foot plantar fasciitis is granted, effective June 29, 2009, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a 20 percent rating for right foot plantar fasciitis is granted, effective June 29, 2009, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


